Citation Nr: 1501161	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for chronic periodontitis with bone dissolution and tooth loss, to include as secondary to service-connected diabetes mellitus, type II, for compensation purposes.

2.  Entitlement to service connection for chronic periodontitis with bone dissolution and tooth loss, for purposes of dental treatment only.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied the Veteran's service connection claim for chronic periodontitis with bone dissolution.  In August 2009, the Veteran filed a notice of disagreement (NOD) with this denial.  An SOC was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in November 2009.

In April 2011, the Veteran testified during a  Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In September 2011, the Board characterized the dental disorder claim as a request to reopen a previously-denied claim, reopened the claim, and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the RO/AMC denied the claim, and returned the matter to the Board.

The Board notes that a claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2013).  As there is no indication that the claim for outpatient dental treatment has been considered VHA, the Board has bifurcated the remaining claim on appeal as reflected on the title page.

The Board's decision on the claim for service connection for periodontitis with bone dissolution, for compensation purposes, is set forth below.  The claim for service connection for a dental disorder for treatment purposes only is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter and as noted by the Board previously in September 2011, the Board observes that Veteran filed a service connection claim for an acquired psychiatric disorder and a claim for a total rating based on individual unemployability (TDIU).  Those claims have not yet been adjudicated by the RO. As such, those matters are not properly before the Board, and are thus referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Periodontal disease with bone dissolution and tooth loss is not considered a disability for VA compensation purposes.


CONCLUSION OF LAW

As periodontal disease with bone dissolution and tooth loss may not be service connected for VA compensation purposes, the claim on appeal lacks legal merit.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to the VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In the present case, as discussed below, the facts are not in dispute and it is clearly shown that the Veteran does not have a dental disorder for which VA compensation is payable.  Accordingly, neither the duty to afford VCAA notice, nor the duty to assist, applies because the issue presented is solely one of statutory interpretation and the claim must be denied as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

Moreover, because the claim is being denied as a matter of law, no further development of the claim under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law); Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

General due process concerns have been satisfied in connection with the issue herein addressed on the merits, the disposition of which is unfavorable to the Veteran.  See 38 C.F.R. § 3.103 (2014).  The Veteran and his representative have been afforded ample opportunity to present evidence and argument, including the opportunity for a Board hearing.

With respect to the April 2011 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the April 2011 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's claimed dental condition, addressing why he believes this disability warrants service connection, and whether there was any pertinent, outstanding evidence available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of Nothing during the hearing gave rise to the possibility that there was any pertinent, existing evidence outstanding that might assist in substantiating the claim.  


II.  Background

In December 2008, the Veteran filed a service connection claim for bleeding of the gums and teeth, secondary to diabetes mellitus.  Service connection was established for Type II diabetes mellitus in a September 2008 rating decision.

Service treatment and dental records are negative for evidence of trauma or dental disease.  Upon enlistment examination of March 1966, all teeth #1 to #32 were present and in good health.

A VA dental examination was conducted in March 2009.  At that time, generalized periodontal disease with bone loss and poor oral hygiene with calculus and plaque accumulations were diagnosed.  The examiner was concerned that infections in the mouth could lead to chronic bacteremia that may make it more difficult for control of blood sugars, as diabetes might worsen over time.  The examiner opined that the periodontal destruction disease which was seen was not necessarily related to diabetes mellitus Type II, but was mostly related to poor oral hygiene practices with plaque and calculus accumulations, causing significant generalized chronic periodontitis with bone dissolution.  The examiner added that the Veteran required dental care as soon as possible.    

During the April 2011 Board hearing, the March 2009 VA examiner's opinion was again added to the record.  

Pursuant to a September 2011 Board remand, another VA examination with clarifying VA dental opinions was requested.  

A VA dental examination was conducted in November 2011.  The examiner indicated that since the service enlistment examination of March 1966, the Veteran had lost 6 teeth and had undergone extensive bone loss.  It was noted that he had acute and chronic periodontal disease with poor oral hygiene.  The examiner recommended that the Veteran be made eligible for dental care, since it did interfere with his diabetes and its management and control.  The examiner opined that the Veteran's chronic periodontal disease and tooth loss is related to poor oral hygiene and lack of dental care, and was not caused by diabetes.  Supporting the opinion, the examiner pointed out that the Veteran didn't floss, didn't adequately brush, and doesn't see a dentist on a regular basis.  

With respect to whether diabetes aggravated periodontal disease, the examiner observed that patients with diabetes, especially poorly controlled, could be more susceptible to infections including periodontal problems and acute and chronic periodontal disease. 


III. Analysis

The Veteran seeks service connection for chronic periodontitis with bone dissolution/tooth loss, to include as secondary to service-connected diabetes mellitus, type II. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Post-service dental examinations establish that the Veteran's current dental conditions consist of chronic periodontitis with bone dissolution and loss of teeth.  The Veteran does not maintain, nor is it shown that these conditions resulted from trauma in service or that these conditions were otherwise incurred in service.  Instead, he maintains that the conditions are secondary to service-connected diabetes.  

No matter what the theory of entitlement, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and limited motion of the temporomandibular articulation.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2012); as indicated above, this case has been developed solely on the basis of entitlement to VA compensation based on a grant of service connection; consideration of the unadjudicated matter of  the Veteran's eligibility for VA dental treatment on an outpatient basis is addressed in the Remand below.. 

In this case, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is post-service evidence of loss of teeth, there is nothing to suggest that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

The Veteran's currently manifested chronic periodontitis with bone dissolution and missing teeth, have been linked by competent medical professionals to poor oral hygiene and lack of dental care.  Even if there were a contribution by service-connected diabetes to the Veteran's state of dental health, there is no mention of any trauma in service or residuals related to such trauma, nor does the Veteran allege this.  

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes.  

Accordingly, as service connection for periodontal disease with bone dissolution and tooth loss, for compensation purposes, is not legally permitted, this claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for chronic periodontitis with bone dissolution and tooth loss, to include as secondary to service-connected diabetes mellitus, type II, for compensation purposes, is denied.


REMAND

As noted in the introduction above, in light of the Court's holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), the Board has recharacterized the dental issue on appeal to include a claim of entitlement to service connection for a dental condition for purposes of dental treatment only.

The Veteran's currently manifested dental conditions consist of missing teeth and periodontal disease with bone dissolution.  Service connection is in effect for diabetes mellitus Type II, and the Veteran claims that his dental issues are secondary to that service-connected condition.  

Evidence on file includes the report of a November 2011 dental examination, at which time the examiner recommended that the Veteran be made eligible for dental care, since it did interfere with his diabetes and its management and control.  In this regard, the examiner explained that patients with diabetes, especially poorly controlled, could be more susceptible to infections including periodontal problems and acute and chronic periodontal disease.

VA has devised a class system to determine the amount and extent of outpatient dental treatment a veteran is eligible to receive.  See 38 U.S.C. § 1712(a)(1) (West 2014); 38 C.F.R. § 17.161 (2014).  Class I veterans - "[t]hose having a service connected compensable dental disability or condition" - are eligible to receive "any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function."  Class II veterans - those who have a service-connected noncompensable dental disability or condition - are eligible to receive "any treatment indicated as reasonably necessary for the one-time correction of [that] condition," provided that certain additional criteria are met, including but not limited (1) having served for 90 days of active service during the Persian Gulf War, or otherwise 180 days of service, and (2) application for treatment is made within 180 days after discharge. Class II(a) veterans - those having a dental condition or disability "adjudicated as resulting from combat wounds or service trauma" - are eligible to receive "any treatment indicated as reasonably necessary for the correction of a "service-connected noncompensable [dental] condition or disability."  Class II(b) and (c) veterans involve former prisoners of war.  Class III veterans - those having a dental condition "professionally determined to be aggravating disability from an associated service-connected condition or disability - are eligible for "dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability."  Class IV veterans - those whose service-connected disabilities are rated as 100 percent disabling or who are entitled to the 100 percent rating as a result of TDIU - may be authorized any needed dental treatment.  Classes V and VI veterans participating in a Chapter 31 rehabilitation program, and those scheduled for admission or otherwise receiving care or services under Chapter 17, respectively.

During the pendency of this appeal, the regulations applicable to service connection for dental conditions for dental treatment purposes were revised.  Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for dental treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2014).

At this point, there is no record of any determination by VHA regarding the Veteran's eligibility for dental treatment.  Therefore, the Board finds that a remand is necessary so that the VHA may adjudicate the issue of entitlement to service connection for dental treatment purposes in the first instance.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for a dental disorder for treatment purposes, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.

2.  Give the Veteran an opportunity to identify and/or provide evidence pertinent to the claim of entitlement to service connection for a dental disorder for treatment purposes.  

3.  After obtaining any additional evidence pertinent to the claim as well as developing the claim in any matter deemed appropriate, forward the Veteran's claim for entitlement to service connection for a dental condition for dental treatment purposes to VHA for adjudication of Class eligibility in the first instance under 38 C.F.R. § 3.381 (effective February 29, 2012).  See 38 C.F.R. § 17.161.  The November 2011 VA dental examination and examiner's opinion should be considered in conjunction with that adjudication.  

Thereafter, the remaining matter on appeal should be returned to the Board for appellate consideration, if otherwise in order.  

The purpose of this REMAND is to afford due process; the Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


